19-01029-mew   Doc 40-7   Filed 12/05/19 Entered 12/05/19 13:26:00   Exhibit B-3
                                     Pg 1 of 6




                             Exhibit B-3
         19-01029-mew        Doc 40-7      Filed 12/05/19 Entered 12/05/19 13:26:00                 Exhibit B-3
                                                      Pg 2 of 6



From:                              Vasiliu, Andreea R.
Sent:                              Friday, November 15, 2019 2:46 PM
To:                                Hare, Scott M.
Cc:                                Murray, Cara C.; Melanie L. Cyganowski; Chan, Monica; Haims, Joel C.
Subject:                           RE: Blue Dog at 399 Inc. v. Seyfarth Shaw, LLP and Ralph Berman (Adv. Proc. No.
                                   19-01029 (MEW))




Scott:

Our responses to the points raised in your email are below. We can discuss on Monday’s call or we can find another
mutually convenient time after we see your revised written responses.

RFP 14, 20; Interrogatories 4 and 13
As explained on page three of our October 30 letter, the process by which Blue Dog came to retain Weinberg Zareh is
relevant because Blue Dog has put at issue (i) the relative merits of the two settlements, and (ii) the claim that the
missed expert deadlines impaired its ability to adequately prove its case at trial and negotiate a better
settlement. Documents concerning Weinberg Zareh and its retention, qualifications, and experience are relevant to
assess, at a minimum, whether subsequent counsel was retained for the purpose of litigating the Landlord Action at trial
or reaching a settlement with the Landlord—which in turn go to the causation element of the malpractice
claim. Defendants are also entitled to discovery related to any work done to prepare for trial or to analyze subsequent
settlement prospects. Any claim of privilege on these issues has clearly been waived by the allegations in the complaint.

In addition, Defendants’ position is that Robert Powell saw an opportunity in Seyfarth’s purportedly missed expert
deadlines and concocted a plan to enrich himself to Blue Dog’s detriment by, among other things, rejecting a highly
favorable settlement negotiated by Seyfarth, taking control of Blue Dog and ensuring that it never operated, accepting
an unfavorable settlement, and bringing the malpractice claim, which is the Debtor’s only asset (“Powell’s Plan”). If true,
these actions break the causal nexus between Seyfarth’s alleged negligence and Blue Dog’s alleged injury, and Seyfarth
is entitled to discovery regarding Powell’s role during that time period.

RFP 16‐19
These requests, which seek to identify persons with an ownership interest in Blue Dog, creditors of Blue Dog, and
persons who provided funding to Blue Dog, are relevant to Powell’s Plan and/or any other person’s interference with
Seyfarth’s attorney‐client relationship with Blue Dog and the proposed settlement, and thus, also go to
causation. Defendants are further entitled to determine whether other persons may have discoverable evidence.

RFP 21‐22
Blue Dog’s relationship with you and your selection as counsel to prosecute the malpractice case is also relevant to
causation and to Powell’s Plan. Clearly we are not seeking privileged information between you and your client regarding
this case.

RFP 24
Allegations concerning Powell’s criminal past are not misbegotten. Powell’s role and relationship with Blue Dog are
relevant to the causation element of the malpractice claim, as described above, and the Court did not hold otherwise
when ruling on the motion to dismiss the contribution claim. To the contrary, when ruling on the motion to dismiss, the
Court stated “If you discover something in the course of discovery in this case, that supports the idea that there was a


                                                             1
        19-01029-mew         Doc 40-7       Filed 12/05/19 Entered 12/05/19 13:26:00              Exhibit B-3
                                                       Pg 3 of 6
duty and that there was a violation of the duty, then you may ask to reinstate that claim.” (Nov. 5, 2019 Hearing
Transcript, p. 20 lines 10‐13)

As to RFPs 25‐30 and the Requests for Admission, we will review the revised responses you will provide.

Regards,
Andreea


ANDREEA VASILIU
Associate | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
P: +1 (212) 336-4095
mofo.com | LinkedIn | Twitter




From: Hare, Scott M. <SHare@wtplaw.com>
Sent: Wednesday, November 13, 2019 10:21 PM
To: Chan, Monica <MonicaChan@mofo.com>; Vasiliu, Andreea R. <AVasiliu@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>
Cc: Murray, Cara C. <CMurray@wtplaw.com>; Melanie L. Cyganowski <mcyganowski@otterbourg.com>
Subject: Re: Blue Dog at 399 Inc. v. Seyfarth Shaw, LLP and Ralph Berman (Adv. Proc. No. 19‐01029 (MEW))

- External Email -


As promised, I am writing in further response to your discovery letter dated October 30.

At the outset, subject to the further commentary that follows, this will advise that we will provide a
supplemental/amended response to your initial written discovery requests as indicated below.

Requests for Admission

With regard to our responses to your Request for Admissions Not. 23, 31 and 32, we deny that our responses
are evasive or inadequate, and we deny that any response, as originally framed, constitutes an imputed
admission. Further, we do not agree that are responses, as originally framed, are unresponsive to the
requests. Nonetheless, while reserving the foregoing, we will agree to supplement our initial responses.

Requests for Production

RFP 14, 20 (as to choice of counsel)

We invite your explanation as to how requests surrounding Debtor's selection of counsel are relevant or
discoverable. As such, we accept your proposal to schedule a meet‐and‐confer discussion on this topic.

In that regard, we cannot perceive any relevance to the process by which Blue Dog "came to retain Weinberg
Zareh" (RFP 14) or me (RFP 20). To the extent you attribute relevance to an analysis of the purported relative
merits of the partial settlement terms negotiated by Seyfarth Shaw and the eventual actual settlement
negotiated by Weinberg Zareh, accepted by Blue Dog, and approved by the Court after notice to all parties,
the appropriate analysis is found in a comparison of the putative settlement terms themselves. Even accepting

                                                            2
         19-01029-mew      Doc 40-7     Filed 12/05/19 Entered 12/05/19 13:26:00 Exhibit B-3
                                                   Pg 4 of 6
for argument sake (without conceding) the topics that you say we have "put at issue" on page three of your
letter, we cannot understand what difference it makes whether Blue Dog selected its counsel based on a
referral or from a yellow pages advertisement or otherwise. But again, perhaps we are overlooking something,
and we invite your further explanation.

RFP 16‐19

These requests broadly seek documents to identify persons with an ownership interest in Blue Dog, creditors
of Blue Dog, and persons who provided funding to Blue Dog. In the first instance, the majority of the
information being sought is contained in the bankruptcy schedules, and we direct your attention to the
schedules to collect such information. We are unable to perceive any relevance, in this negligence action,
to the remaining information sought by these requests. Again, however, allowing that perhaps we are
overlooking something, we invite your further explanation.

RFP 24

This request seeks documents relevant only to further misbegotten personal attacks upon Bob Powell. Such
documents are not relevant, particularly in light of the Court's ruling dismissing your Third‐Party Complaint.

RFP 25‐30

We will revise our responses to these requests. In this regard, however, be advised that our attorney‐client
objections are not limited to attorneys who represent Blue Dog, but encompass all persons subject to
applicable common‐interest agreements. As such, your interpretation of the privilege assertion is unduly
narrow. Nevertheless, we will revise to clarify.

RFP 21‐22

These requests seek documents regarding my relationship with Blue Dog and certain other persons described
therein. As indicated above, we cannot perceive any relevance to the process by which Blue Dog retained me.
Nonetheless, we refer you to the retention application and statement of disinterestedness filed in the
bankruptcy case, which fully disclose any relationship or the absence thereof.

Interrogatories

Echoing certain of the document requests described above, Int. Nos. 4 and 13 request information
surrounding the decision to hire Weinberg Zareh and me as counsel. We incorporate our comments above,
and invite further clarification as to the relevant of the requested information.


Cara Murray and I welcome the opportunity to confer with you by phone in an effort to understand more
fully your position on the foregoing requests. I suggest that we circulate dates/times tomorrow in order
to schedule a follow‐up conference call.

Thank you.




                                                        3
           19-01029-mew              Doc 40-7     Filed 12/05/19 Entered 12/05/19 13:26:00        Exhibit B-3
                                                             Pg 5 of 6
From: Hare, Scott M.
Sent: Wednesday, November 13, 2019 1:56 PM
To: Chan, Monica
Cc: Murray, Cara C.; Vasiliu, Andreea R.; Haims, Joel C.
Subject: RE: Blue Dog at 399 Inc. v. Seyfarth Shaw, LLP and Ralph Berman (Adv. Proc. No. 19‐01029 (MEW))

Thank you Monica for your follow‐up email. We will be sending you our response later today regarding your discovery
letter. Also, we are progressing with the document upload into our platform so we can begin producing responsive
documents.

Thanks and talk to you soon.

Best regards, Scott


                 Whiteford Taylor Pmlo "'
Scott M. Hare // Partner
200 First Avenue, Floor 3 | Pittsburgh, PA | 15222
t: 412.275.2399 | f: 412.275.2406
share@wtplaw.com | www.wtplaw.com

 wrP is a pro11d member of two glalNJJ law fimi netwm1cs.

   L v.(woRK
         IPll[lH.P, Al C,.,..,l.
                                   P'ANGEA NET


From: Chan, Monica <MonicaChan@mofo.com>
Sent: Tuesday, November 12, 2019 2:30 PM
To: Hare, Scott M. <SHare@wtplaw.com>
Cc: Murray, Cara C. <CMurray@wtplaw.com>; Vasiliu, Andreea R. <AVasiliu@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>
Subject: [EXTERNAL] RE: Blue Dog at 399 Inc. v. Seyfarth Shaw, LLP and Ralph Berman (Adv. Proc. No. 19‐01029 (MEW))

Scott,

We sent the attached letter to you almost two weeks ago and have not received any response. Unless we hear back
from you, we’ll have to assume you have no interest in a meet and confer. We will proceed by requesting a discovery
conference with Judge Wiles if we do not hear from you by COB tomorrow.

In any event, we are working on a compressed discovery schedule and need to start seeing documents from Blue
Dog. We served the first set of requests for production of documents on Blue Dog more than two months ago, and Blue
Dog has still not produced a single document. By contrast, defendants made a substantial production of over 18,000
pages last Monday, and more documents are on the way. Even if there are disputes over certain categories of
documents, there must be documents that Blue Dog is indisputably required to produce, and we need to see those
documents as soon as possible. If that’s not the case, please let us know so we can raise that with Judge Wiles as well.

Regards,
Monica

MONICA CHAN
Associate | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
P: +1 (212) 336-4311
                                                               4
           19-01029-mew                 Doc 40-7           Filed 12/05/19 Entered 12/05/19 13:26:00                                      Exhibit B-3
                                                                      Pg 6 of 6
mofo.com [mofo.com] | LinkedIn [linkedin.com] | Twitter [twitter.com]


From: Chan, Monica
Sent: Wednesday, October 30, 2019 1:34 PM
To: 'Hare, Scott M.' <SHare@wtplaw.com>
Cc: Murray, Cara C. <CMurray@wtplaw.com>; Vasiliu, Andreea R. <AVasiliu@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>
Subject: Blue Dog at 399 Inc. v. Seyfarth Shaw, LLP and Ralph Berman (Adv. Proc. No. 19‐01029 (MEW))

Counsel:

Please see attached letter.

Regards,
Monica


MONICA CHAN
Associate | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
P: +1 (212) 336-4311
mofo.com [mofo.com] | LinkedIn [linkedin.com] | Twitter [twitter.com]



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
about Morrison & Foerster LLP’s Privacy Policy [mofo.com].


This transmission contains information from the law firm of Whiteford, Taylor & Preston LLP which may be confidential and/or privileged. The information is
intended to be for the exclusive use of the planned recipient. If you are not the intended recipient, be advised that any disclosure, copying, distribution or other use
of this information is strictly prohibited. If you have received this transmission in error, please notify the sender immediately.




                                                                                   5
